Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 12/18/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim 8 is allowed.
Claims 4, 5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 recites the direction is proximal. Claim 8 recites advancing the second body distally by advancing the delivery catheter distally until the second body contacts the proximal side of the occlusion
	The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0250497 (Marks et al.) in view of U.S. Patent Publication Number 2002/0002383 (Septeka et al.)
Regarding claims 1-3,  Marks et al. discloses as shown in Figures 2A-2C, a method of removing an occlusion comprising: advancing a delivery catheter (microcatheter 30, see paragraph [0064]), the delivery catheter having a delivery wire (central wire 10, see paragraph [0064])) therein, the delivery wire having a proximal body (one of middle/Intermediate engaging elements 67, see paragraph [0081]) and a distal body (Distal engaging element 90, see paragraph [0086]) mounted to the delivery wire, the proximal body releaseably engaged to the delivery wire; c. advancing the delivery catheter through the occlusion; see Figure 2a; d. expanding the distal body distal to the occlusion; expanding the proximal body proximal to the occlusion; see Figure 2B; f. releasing the proximal body from engagement to the delivery wire; f. moving the proximal body in a direction along the delivery wire such that the proximal body and the distal body surround the occlusion; see Figure 2C and g. retracting the proximal body, the distal body, the delivery wire, the delivery catheter, from the patient, wherein the direction is distal, wherein the proximal body is moved in a distal direction by moving the delivery catheter distally (during delivery of the proximal body to the treatment location). See paragraph [0139]
	More specifically the Office interprets Marks et al. as disclosing one of middle/Intermediate engaging elements 67 as releaseably engaged to the delivery wire because both middle/Intermediate engaging elements 67 are disclosed as movable along central wire 10. See paragraph [0132]. Thus, middle/Intermediate engaging elements 67 are releaseably engaged to the delivery wire because they are in contacted with it are capable of being held in place relative to the central 10 through the static force friction and are released (when they move) when the handle 110 is moved.  See paragraphs [0132],[0133] 
 	Marks fails to disclose inserting a guide catheter into a body lumen of a patient; advancing the delivery catheter through the guide catheter.
	Septeka et al., from the same field of endeavor teaches a similar method as shown in Figure 2 where the method includes the steps of  inserting a guide catheter (sheath 12, see paragraph [0048]) into a body lumen of a patient; advancing the delivery catheter (microcatheter 10, see paragraph [0048]) through the guide catheter  for the purpose of guiding the delivery catheter. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Marks to include the step of inserting a guide catheter into a body lumen of a patient; advancing the delivery catheter through the guide catheter in order to guide the delivery catheter.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0250497 (Marks et al.) in view of U.S. Patent Publication Number 2002/0002383 (Septeka et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0165574 (Ressemann et al.)
Regarding claim 6, Marks fails to disclose wherein the guide catheter comprises a balloon, the method further comprising inflating the balloon.
Ressemann et al., from the same field of endear teaches a similar method as shown in Figure 1a where the method includes a similar guide catheter (evacuation sheath assembly 100, see paragraph [0104]) wherein the guide catheter comprises a balloon (proximal and distal sealing balloons 134 and 136, see paragraph [0110]), the method further comprising inflating the balloon, for the purpose of sealing the lumen the guide catheter is.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed Marks to include the balloons on the guide catheter taught by Ressemann et al., and the step of inflating the balloon in order to seal the lumen the guide catheter is
Regarding claim 7,  Marks fails to disclose further comprising applying suction.
Ressemann et al., from the same field of endear teaches a similar method as shown in Figure 1a where the method includes a similar guide catheter (evacuation sheath assembly 100, see paragraph [0104]) wherein the method includes the step of applying suction for the purpose of dislodging material within the lumen. see paragraph [0043].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed Marks to include the step of applying suction in order to dislodge material within the lumen.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771